Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Andrew Charles Jackson appeals the district court’s order denying his “motion to void and correct illegal sentence.” We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Jackson, Nos. 3:00-cr-00006-JPB-RWT-1; 3:00-cr-00046-JPB-RWT-1 (N.D.W.Va. Jan. 4, 2016). We deny Jackson’s motion to void judgment and we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.